THOMAS, District Judge.
The bill, verified June 27, 1906, accompanied by a motion for a preliminary injunction returnable July 12th, was filed June 28, 1906, and the subpoena was served June 29, 1906. The patent, dated July 9, 1889, expired July 9, 1906. The date of the alleged infringement is not fixed, beyond the statement that it occurred within six years prior to the filing of the bill. When the complainant filed the bill, it knew that it could not be brought to the attention of the court in time to obtain injunctive relief, and the sole practical - purpose was to use the court for the purpose of collecting damages. The proffered excuse, that there was no appointed sitting of the court at which the complainant could be heard until three days after the patent expired, emphasizes the laches of the complainant. During the six years mentioned the motion could have been heard each week, save during July, August, and September, when motions, were heard once in two weeks. And the complainant neglected each and every of all such opportunities, and waited until the period when such a motion could not be brought to hearing before the expiration of the patent. Under such state of facts the court should not entertain jurisdiction.
Motion to dismiss the bill is granted.